DETAILED ACTION
This Office Action is responsive to the amendment filed on 3/8/2021.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.


Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I-III , as set forth in the Office action mailed on 2/20/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups II and III is withdrawn.  Claims 6-14 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
Claim 9, 11, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 depends from claim 6, and states that “a lignin-formaldehyde or lignin-acetone resin are used along with the microcrystalline lignocellulose.” First, the use of the conjunction “or” appears to indicate that the lignin-formaldehyde resin and lignin-acetone resin are alternatives to one another-i.e., only one is required-whereas the plural verb “are used” can be interpreted to require both. It is therefore unclear whether the claim is intended to require both of the recited resins or at least one of the recited resins. 
Additionally, the scope of the phrase “are used” is unclear. Note that the parent recites a step of making the microcrystalline cellulose (i.e., the step of treating lignocellulose) and a step of surface treating microcrystalline lignocellulose with an aldhehyde and/or ketone; the claim does not recite a positive step of “using” the microcrystalline cellulose. Is the claim intended to require that one or more of the recited resins is added to the microcrystalline lignocellulose prior to the surface treatment step, so that the claimed surface treatment is performed on both the microcrystalline lignocellulose and the lignin-formaldehyde or lignin-acetone resin?
Regarding claim 11, the limitation “for various applications including tires, shoes, bags, or belts” is indefinite as it is unclear whether the specified uses are intended to be 
Furthermore, note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the event that the recited uses are merely examples, the scope of the claim would be indefinite as it is unclear what other applications are intended to fall within the scope of the claim. An ordinary artisan would therefore not know how to determine whether a composition would fall within the scope of the instant claim, as it is unclear what application(s) it would have to be capable of being used in.
Regarding claims 13, 16: The claims are indefinite per the rationale outlined above with respect to claim 11 and the limitation “for various applications including tires, shoes, bags, or belts”.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 depends from claim 1, and states that the aldehyde and ketone are selected from the group consisting of recited species; note, however, that the recited group is defined using the generic terms “aliphatic, aromatic, heterocyclic, saturated, unsaturated, branched, unbranched aldehyde and ketone”. Note that, when taken as 
Regarding claims 10 and 15: Claims 10 and 15 recite the same limitations as claim 5, and therefore fail to limit the parent claim per the same rationale as discussed in the previous paragraph. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive with respect to the rejection of claim 5 under 35 U.S.C. 112(d) are not persuasive. Applicant argues that the rejection is overcome in view of the submitted amendment; however, amended claim 5 does not further limit the parent claim per the rationale outlined earlier in this Action.
Applicant’s arguments with respect to the rejection over Jansen, WO2014/178911, in view of Gruntfest have been fully considered and are persuasive.  The rejection has been withdrawn in view of the amendment to the claims. 

Allowable Subject Matter
Claims 1, 4, 6, and 7 are allowed.
Claims 12, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowable per the reasons of record, incorporated herein by reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765  

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765